
	
		II
		112th CONGRESS
		1st Session
		S. 562
		IN THE SENATE OF THE UNITED STATES
		
			March 10, 2011
			Ms. Mikulski (for
			 herself, Mr. Cardin,
			 Mrs. Murray, Mr. Warner, and Mr.
			 Webb) introduced the following bill; which was read twice and
			 referred to the Committee on Commerce,
			 Science, and Transportation
		
		A BILL
		To authorize the Secretary of Transportation to establish
		  national safety standards for transit agencies operating heavy rail on fixed
		  guideway.
	
	
		1.Short titleThis Act may be cited as the
			 National Metro Safety
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Every weekday
			 more than 7,000,000 people board rail transit vehicles in the United
			 States.
			(2)Despite the
			 National Transportation Safety Board’s recommendations to the Federal Transit
			 Administration to establish and enforce Federal safety standards for transit
			 agencies operating heavy rail on fixed guideway, the Federal Transit
			 Administration has not taken action because of a perceived absence of authority
			 to establish such standards.
			(3)The Federal
			 Transit Administration has not established minimum Federal standards that
			 govern the structural crashworthiness of heavy rail passenger cars on fixed
			 guideway.
			(4)The National
			 Transportation Safety Board concluded that the failure to have minimum
			 crashworthiness standards places an unnecessary risk on passengers and
			 crew.
			(5)The Federal
			 Transit Administration does not have any requirements that rail transit cars be
			 equipped with means for safe and rapid emergency responder entry and passenger
			 evacuation.
			(6)Although the
			 installation of data recorders on rail transit cars would help investigators
			 determine the factors contributing to crashes, the Federal Transit
			 Administration does not require such installation.
			(7)Although the
			 National Transit Safety Board has expressed concern that the hours of service
			 practices of transit agencies do not provide transit vehicle operators with the
			 opportunity to obtain adequate sleep to be fully alert and to operate safely,
			 the Federal Transit Administration does not have hours of service regulations
			 to govern the practices of transit agencies.
			3.National rail transit
			 safety standards
			(a)EstablishmentNotwithstanding section 5334(b)(1) of title
			 49, United States Code, the Secretary of Transportation, in consultation with
			 the National Transportation Safety Board shall, by regulation, develop,
			 implement, and enforce national safety standards for transit agencies operating
			 heavy rail on fixed guideway.
			(b)Inclusion of
			 NTSB recommendationsThe
			 standards established under subsection (a) shall include the standards
			 recommended to the Federal Transit Administration by the National
			 Transportation Safety Board related to crashworthiness, emergency access and
			 egress, event recorders, and hours of service.
			(c)ReportNot later than 6 months after the date of
			 the enactment of this Act, the Secretary of Transportation shall submit a
			 report to Congress that describes the progress made in establishing the
			 standards described in subsection (a).
			
